 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDParkview Drugs, Inc.andRetail Clerks International Associa-tion,AFL-CIO,Local No. 782.Case No. 17-CA-1877.August20, 1962DECISION AND ORDEROn March 27, 1962, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint herein be dis-missed, as set forth in the attached Intermediate Report.Thereafter,the General Counsel and the Union filed exceptions, each with a sup-porting brief.The Respondent filed a brief in reply to that of theGeneral Counsel and the Union.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed . Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs,' and the entire record inthis case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations insofar as consistent with the followingmodifications : 2We agree with the Trial Examiner's conclusion that the Respond-ent's leased departments do not constitute an accretion to the pre-existing unit of retail stores.In reaching this conclusion, we relyparticularly on the following facts:1.The nature of the collective-bargaining agreement which by itsterns specifically applies to the Respondent's retail operations,whereas the Government Employees Mart (GEM), in which theleased departments in question are located, is a discount typeoperation.2.The substantial degree of control vested in the lessor (GEM)under the lease agreement, in that GEM sets the minimum wage scalefor the leased department employees; approves all hirings in the de-partments; has the power, which it has in fact exercised, to compelthe discharge of such employees and, in fact, controls the labor policyaffecting employees in the leased departments.Accordingly, we find that the Respondent's refusal to recognizeand bargain with the Union for leased department employees as part'The Union's motion for oral argument is denied because in our opinion, the record,exceptions, and briefs adequately set forth the positions of the parties2Member Fanning finds it unnecessary to pass upon the Trial Examiner's dictum withrespect to the Respondent's obligation to recognize the Charging Party as representativeof employees of a new drugstore In all other respects he adopts the Trial Examiner'sfindings, conclusions, and recommendations without modification.138 NLRB No. 25. PARKVIEW DRUGS, INC.195of the preexisting unit did not constitute a violation of Section8(a) (5) and (1) of the Act and we shall, therefore, dismiss thecomplaint.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERPursuant to a charge filed October 25, 1961,and an amended charge filed Novem-ber 13, 1961,by Retail Clerks International Association,AFL-CIO, LocalNo. 782(herein called the Union),General Counsel on December 22, 1961, issued a com-plaint against Parkview Drugs, Inc. (herein called the Respondent or the Company),alleging violations of Section 8(a)(5) and(1) of the National Labor Relations Act,as amended.Issue having been joined by the filing of an answer,the matter washeard before Trial Examiner Frederick U. Reel in Kansas City,Missouri, onFebruary 20 and 21, 1962. Briefs were thereafter received from General Counseland Respondent,and have been carefully considered.Upon consideration thereofand of the entire record,'Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT;THE LABOR ORGANIZATION INVOLVEDThe pleadings establish and I find that Respondent is a Delaware corporation withits principal place of business in Kansas City, Missouri, where 'it operates a chainof retail drugstores.The pleadings further establish and I find that Respondent in1961 sold at retail goods and products valued in excess of $500,000, of which goodsand products valued in excess of $10,000 were received by Respondent directly fromoutside the State of Missouri, and that Respondentis anemployer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.The pleadingsfurther establish and I find that the Union is a labor organization within the meaningof Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICEThe issue in this case arises out of the fact that the Company,acting through threesubsidiary corporations, operates three departments located within a Kansas Citydiscount department store known as Government Employees Mart (herein calledGEM). The General Counsel contends, and the Respondent denies, that these depart-ments constitute an "accretion"to the preexisting bargaining unit, consisting of theemployees in the Company's 17 retail stores for which the Union is the statutorybargaining representative.A. Therelationship between the Company and the UnionFor many years the Company has recognized the Union as the bargaining repre-sentative of the employees in the Company's retail stores, and the parties haveenjoyed harmonious contractual relations.When a new store is opened,the existingcollective-bargaining agreement by its terms is immediately applicable to employeesin the new store.The difficulties culminating in the instant proceeding arose afterthe Company, acting through three wholly owned subsidiary corporations known asSecond Sales Company, Third Sales Company, and Fourth Sales Company, startedto operate three retail departments (drugs, groceries, and books and stationery) inthe GEM store.Respondent employs approximately 170 retail clerks and phar-macists in its retail stores; the drug, book and stationery, and grocery departments atGEM employ approximately 30, 6, and 16 employees, respectively.The Unioncontended that the employees in the three departments were employees of Respond-ent, and hence were covered by the Union's agreement with Respondent under whichtheUnion was recognized as the representative of "all registered pharmacists andretail clerks employed by[Respondent].in all retail stores . . . in the GreaterKansas City Trade Area." The Union sought to have the union-security provisions ofits contract applied to the employees in the departments in question.The Companyi Togetherwithhis brief counsel for Respondent filed a motion to correct certain errorsIn the typewritten transcriptThis motion Is hereby granted and the transcript will becorrected as requested in the motion.662353-63-vol 138-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused to recognize the Union as bargaining representative of these employees, tak-ing the position that the employees in question were not employees of the Company,and further pointing out that if it recognized the Union as bargaining representativeof these employees, GEM might exercise its option to cancel the licenses it had givento Second, Third, and Fourth Sales Companies to operate departments in the GEMstore.In the course of negotiations for a new contract to be effective February 28, 1962,theUnion had proposed adding to the recognition clause, quoted above, languageproviding explicitly that the contract would be applicable to employees of subsidiarycorporations (e.g., Second, Third, and Fourth Sales Companies), and further pro-viding that the union-security clause of the contract would be applicable to allemployees in leased departments such as are here involved, including employees ofthe lessor (e.g., GEM) unless the Union had a contract with the lessor which wouldcontrol as to the lessor's employees.The Company contends that by proposing thischange the Union is conceding that the previous recognition clause did not reach thiscase,but General Counsel and the Union apparently view the proposed new clauseasmerely making explicit in the contract that which was previously implicit oroperative as a matter of law.If the Company were correct in its view that the employees in question were theemployees of Second, Third, and Fourth Sales Companies rather than of the Com-pany, its refusal to recognize the Union as their representative would be sustained onthis ground alone.But the record discloses not only that the several Sales Com-panies are wholly owned subsidiaries of Respondent, but that their officers and thoseof Respondent are identical, that the officers have no duties to perform in theircapacities as officers of the Sales Companies, that the Sales Companies utilize the mainoffice of the Company as their main office, and that many clerical and bookkeepingfunctions of the Company and the Sales Companies are handled by the same em-ployees.Under these circumstances, it is clear that for purposes of the Act Re-spondent is an employer of the employees in the leased departments. See, e.g.,N.L.R.B. v. A. E. Nettleton Co., et al., 241F. 2d 130, 131 (C.A. 2), and casescited;N.L.R.B. v. Federal Engineering Company, Inc.,153 F. 2d 233, 234 (C.A. 6),and casescited;N.L.R.B. V. Christian A. Lund, d/b/a C. A Lund Company andNorthland Ski Manufacturing Company,103 F. 2d 815, 818-819 (C.A. 8). Inshort, if one of the subsidiary corporations opened an ordinary retail drugstore inKansas City, Respondent would have been obligated to recognize the Union as bar-gaining representative of the store's employees.The other ground Respondent advanced to the Unionas anexcuse for notrecognizing it as the representative of the leased department employees-fear thatGEM would cancel the leases-is palpably no defense if as a matter of law Re-spondent is required to extend recognition.The grounds advanced by Respondentin its dealings with the Union, therefore, do not sustain Respondent's ultimateposition.The mere fact that Respondent put forth fallacious reasons for not recognizingthe Union does not establish the violation, however, for it is incumbent on GeneralCounsel to establish that the Union was lawfully entitled to demand recognition.In other words, if the leased departments do not amount to an "accretion" to theexisting unit, Respondent was under no legal duty to recognize the Union as therepresentative of the employees therein, and the refusal to recognize, whatever itsmotivation, was not unlawful?We turn to a consideration of the factors whichdetermine whether the employees in these departments should be considered anaccretion to the unit of retail stores.B. Comparisonof the GEM departmentswithRespondent's retail storesThe three GEM departments handle merchandise substantially similar to that'handled by the Respondent's retail stores.The exceptions appear to be that theGEM book and stationery department handles hardcovered books as well as paper-backs, whereas only the latter are sold in the other stores, and even those do notcome fromthe same supplierwho supplies paperbacks to the GEM departmentSome of the stores, but not all, handle groceries similar to those handled at GEM.The departments in GEM are basically of the self-service type, with a special cashierto ring up sales, whereas in the stores the sales clerks make sales and operate the cashregisters themselves.The volume of business at the GEM drug department is ap-parently greater than that in any of the stores, -for at GEM the pharmacists spendfull time making up prescriptions, and do not wait on customers.Also, the stockersatGEM only stock merchandise, whereas in the stores they may also sell.2There is no claim thattheUnion represented any of the leased department employeesif such departments are not an accretion to the preexisting unit PARKVIEW DRUGS, INC.197Although the items of merchandise handled at the stores are of a similar characterto those handled at GEM, the sources of supply are quite different.Respondentoperates its own warehouse and largely supplies its retail stores through that ware-houseThe GEM departments on the other hand, although receiving some suppliesfrom that warehouse, receive by far the greater part of their merchandise directfrom the manufacturer or from wholesalers.The quantities handled at the GEMdepartments are sufficiently large to make it more economical to deal directly withthe supplier rather than to utilize Respondent's warehouse.The determinationwhether to buy groceries from an independent source or to use Respondent's ware-house is made by the manager of the GEM grocery department who gets a listof prices from Respondent and buys only those items which are cheaper there thanelsewhere 3There is some transfer of goods between the retail stores and theGEM departments; the GEM grocery department may receive "small items" suchas "tencartons of tomatoes" from the other stores "two or three times a week."The GEM management does not direct the department managers as to whatmerchandise to buy or where to buy it, except to require that nationally advertisedbrands be carried rather than lesser-known brands, and to require that certainproducts under GEM's brandname be carried.The GEM management will alsocheck the prices charged in the various departments, and if it finds any price toohigh in terms of prevailing retail and discount prices elsewhere in the area, willrequire that the price be lowered.Respondent's officials regularly visit the GEM departments, but in the event theirorders are contrary to those issued by GEM management, the latter are controlling.Insurance covering the leased departments ,is handled at Respondent's office in thesame manner as insurance covering the retail stores.Payroll records, withholdingtax statements, and similar clerical matters affecting the employees in the leaseddepartments are handled at Respondent's central office.Applications for employ-ment at the retail stores are made on Respondent's forms; applications for the GEMdepartments were formerly made on such forms but are now made on GEM forms.Employees in the GEM departments are required to wear badges similar to thoseworn in other departments in the GEM store; indeed, the ordinary customer atGEM would be unaware that the grocery, drug, and book and stationery depart-ments in that store were operated by a licensee rather than by the GEM manage-mentUnlike the retail stores in Respondent's chain which are open to the generalpublic, access to the GEM departments is limited to Government employees (Fed-eral, State, or local), members of the Armed Forces, including the active reserve,and persons connected with companies doing 40 percent of their business with theGovernmentThe license agreement with GEM has with each licensee (nominally Second,Third, and Fourth Sales Companies, but for our purposes with Respondent) recitesthat the licensee will "comply with the labor policies established by GEM" or (ina later form) that the licensee will "comply with such labor policies as GEM shallespouse from time to time." In actual practice, all hirings in the departmentsmust be approved by the GEM management, and on at least one occasion suchapproval was withheld.GEM also retains (and on one occasion exercised) thepower to compel the discharge of employees in the departments.GEM sets theminimum wage for the departments, but payment above that wage is within thediscretion of the department manager.GEM fixes the hours the departments willbe open, requires that each employee be allowed an hour for lunch, and directsthat employees shall work a 40-hour, 5-day weekAside from those limitationsthe schedule of particular employees is set up by the department manager. Sickleave and vacation policy are set by GEM, and not by the department manager orby Respondent.GEM is closedon six legalholidays; some of Respondent's storesare open on those days.Of the over 150 employees hired for the leased depart-ments since the first one opened in the fall of 1958, only 1, an assistant manager,has been a transfer from one of Respondent's stores .4No employees in the leaseddepartments have transferred to any of Respondent's stores.C. Concluding findingsNo case has been cited to me, and I have found none, involving the questionwhether a leased department should be considered an accretion to a previous unitconsisting of a group of stores operated by the lessee. In several cases the Boardhas indicated that employees in such leased departments will usually be excluded3The department managers were employed at Respondent's stores before going to theGEM departments'Assistant store managers are expressly excluded from the bargaining unit under theUnion's contract with Respondent in effect at the time of the hearing. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom bargaining units comprised of other employees in the department store.See,e.g.,Duane's Miami Corporation,119 NLRB 1331, 1335;The Sperry and HutchinsonCompany,117 NLRB 1762, 1764, footnote 5. But assur.Iingarguendothat theemployees in the leased departments here would not be included in a unit compris-ing the GEM store, it by no means follows that they are included in the preexistingunit of Respondent's retail stores as an accretion thereto.At least three possibilitiesexist: they may be an automatic accretion; they may be included in that unit onlyafter a self-determination election; and they may be excluded therefrom and requiredto comprise a unit of their own.For purposes of this proceeding, I need answeronly the first question: do these departments constitute an accretion to the pre-existing unit by operation of law and without regard to the wishes of the employeestherein?Stated otherwise, the question is whether these departments should beconsidered as simply a new retail store or stores in Respondent's chain (in whichcase they would be an accretion to the unit; seeJewel Food Stores, a Departmentof Jewel Tea Co., Inc.,111 NLRB 1368), or whether they should be considered assufficiently different in character to lead to the conclusion that the "accretion"principle is inapplicable.A consideration of the Board cases finding or rejecting "accretions" leaves me with-littledoubt that the departments here do not constitute an accretion to the pre--existing unit of retail stores.In reaching that result, while I rely on the entire-congeries of facts, I am particularly impressed by the nearly complete lack of trans-fer between the stores and the GEM departments, the differences in duties betweenthe store employees and those in the GEM departments, the extent to which GEMcontrols the labor conditions in the leased departments (minimum wage, sick leave,and vacation policy), and the administrative difference which Respondent observesbetween the stores and the GEM departments, particularly in the sources of supply.See particularlyEssex Wire Corporation,130 NLRB 450, 453;Longs Stores, Inc.,a California Corporation,129 NLRB 1495, 1496-1497;Krambo Food Stores, Inc.,119 NLRB 369, 373;Pay Less Drug Stores,127 NLRB 160;Hot Shoppes, Inc.,130NLRB 138; See alsoPacific States Steel Co.,134 NLRB 1325;Buy Low Super-market, Inc.,131 NLRB23; Houck Transport Company,130 NLRB270; ArmstrongCork Company, (Lancaster Floor Plant),106 NLRB 1147;Scrivner Stevens Com-pany,104 NLRB506; Price National Corporation,102 NLRB 1393;Ware Labora-tories, Inc.,98 NLRB 1141;American Can Company,98 NLRB 1190;ThatcherGlassManufacturing Company,97NLRB 238. CompareRobert Hall Clothes,Inc.,118 NLRB 1096;Borg-Warner Corporation,113 NLRB 152;Birdsboro Armor-cast, Inc.,101 NLRB 22.It follows that Respondent did not violate the Act by refusing to recognize theUnion as bargaining representative of the employees in the leased departments andby refusing to apply the collective-bargaining agreement to those employees.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) of-the Act.3.Respondent has not engaged in the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, it is recommended that the complaint herein bedismissed.Sam WinerMotors,Inc.andInternational Association of Ma-chinists, Lodge 762,AFL-CIO.Case No. 8-CA-2673.August20, 1962DECISION AND ORDEROn June 20, 1962, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor-138 NLRB No. 29.